DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 1, 8, 15 and 20 are objected to because of the following informalities:  
In claim 1, lines 4-5, the occurrence of "the first measurement window" should be "--- a first measurement window ----"
In claim 8, lines 7-8, the occurrence of "the first measurement window" should be "--- a first measurement window ----"
In claim 15, lines 6-7, the occurrence of "the first measurement window" should be "--- a first measurement window ----"
In claim 20, lines 1-2, the occurrence of "second the duration" should be "--- the second duration ----"
Appropriate corrections are required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 8-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. [hereinafter as Shah], US 2021/0112536 A1 in view of Tomeba et al. [hereinafter as Tomeba], US 2021/0045076 A1.
Regarding claim 1, Shah discloses wherein a method of wireless communication at a user equipment (UE) (Fig.1-2 [0035], radio link wireless communication at the (UE) user equipment), comprising:
receiving, from a network device, a synchronization signal block (SSB) configuration
scheduling a measurement window having a first duration (Fig.1-2 [0078], the UE is measuring/receiving a synchronization signal block (SSB) timing configuration scheduling a measurement window having a first duration from the cell/network device and Fig.9 [0146], receiving the Channel Occupancy Signal having Time A period/first duration from the gNB network device and Fig.1-2 [0048], SS/PBCH blocks CSI-RS configuration scheduling resource allocation in the 5G-NR communication system);
receiving, from the network device, at least one SSB during the first measurement
window (Fig.1-2 [0078]-[0079], the UE is measuring/receiving at least one SSB timing configuration during the SMTC1 first measurement window having a first duration from the cell/network device); and
selecting a second duration of the measurement window according to the at least one
SSB, the second duration being shorter than the first duration (Fig.5 [0081], the UE is choosing the shorter value of the specific or default DRX value/the second duration is shorter than the first duration, configuring/selecting DRX functionality for an “RRC_CONNECTED” UE/measurement window one paging occasion per DRX cycle, the paging occasion being one subframe and Fig.14&17 [0188], the SSB measurement timing configuration (SMTC) measurement window typically occurs for the DRX cycle).
	Even though Shah discloses wherein selecting a second duration of the measurement window according to the at least one SSB, the second duration being shorter than the first duration, in the same field of endeavor, Tomeba teaches wherein selecting a second duration of the measurement window according to the at least one
SSB, the second duration being shorter than the first duration (Fig.4-5 [0194], the length of the SSB window e.g., 1ms or 0.5ms that is shorter than the length of the SSB window serving as a reference, for example 5ms for the SSB measurement window and Fig.4-5 [0191], the UE terminal apparatus is selecting at least one of the available interfacings for the autonomous uplink (AUL) and performing the AUL transmission of the frame and Fig.2-3&5 [0207], the length of the SSB window to a length e.g., 1ms shorter than the reference length of the SSB window e.g., 5ms).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Shah to incorporate the teaching of Tomeba in order to improve frequency efficiency or throughput.                                                       	                                                                                	It would have been beneficial to at least one from the interfacings available for the autonomous uplink transmission (AUL) and perform AUL transmission of the frame
as taught by Tomeba to have incorporated in the system of Shah to improve a probability of successful carrier sense. (Tomeba, Fig.4 [0185], Fig.4-5 [0191], Fig.4-5 [0194] and Fig.2-3&5 [0207])

Regarding claim 2, Shah and Tomeba disclose all the elements of claim 1 as stated above wherein Shah further discloses starting monitoring of a receive resource for the at least one SSB, in response to a starting point of the measurement window being reached (Fig.9-11 [0150], starting monitoring of the downlink channel/a receive resource for the channel occupancy signal/at least one SSB and Fig.14-17 [0189], the UE is triggering the start of the SMTC 1 measurement window termed SMTC monitoring period, the Time A monitoring period and monitors the downlink channel for the reception of the channel occupancy signal during Time A); and
stopping monitoring of the receive resource for the at least one SSB, in response to an
ending point of the second duration being reached (Fig.15&18 [0202], the receiver of UE is stopping monitoring of the downlink channel/ receive resource for the downlink control information/at least one SSB during the second time period in response to the received channel occupancy time expires, an ending point of the second duration being reached and Fig.15&18 [0207], stopping monitoring of the receive resource for the downlink control information/at least one SSB in response to the second time period of the received channel occupancy time expires).

Regarding claim 3, Shah and Tomeba disclose all the elements of claim 2 as stated above wherein Shah further discloses stopping monitoring of the receive resource comprises:
powering down at least a portion of a receiving circuitry of the UE (Fig.15&18 [0181], a receiver of the UE is stopping the monitoring process to save further power/powering down and Fig.15&18 [0089], deactivating the radio circuit of the UE mobile terminal in order to save pawer and Fig.8 [0136], turn off the receiving circuitry of the UE to save battery).

Regarding claim 8, Shah discloses wherein an apparatus of wireless communication at a user equipment (UE) (Fig.1-2 [0035], radio link wireless communication at the (UE) user equipment), comprising:
a non-transitory memory storing computer-executable instructions (Fig.1-2&8-9 [0215], memory storing computer-executable instructions); and
a processor communicatively coupled with the non-transitory memory and configured
to execute the instructions to (Fig.1-2&8-9 [0215], a processor communicatively coupled with the memory and configured to execute the instructions):
receive, from a network device, a synchronization signal block (SSB) configuration scheduling a measurement window having a first duration (Fig.1-2 [0078], the UE is measuring/receiving a synchronization signal block (SSB) timing configuration scheduling a measurement window having a first duration from the cell/network device and Fig.9 [0146], receiving the Channel Occupancy Signal having Time A period/first duration from the gNB network device and Fig.1-2 [0048], SS/PBCH blocks CSI-RS configuration scheduling resource allocation in the 5G-NR communication system);
receive, from the network device, at least one SSB during the first measurement
window (Fig.1-2 [0078]-[0079], the UE is measuring/receiving at least one SSB timing configuration during the SMTC1 first measurement window having a first duration from the cell/network device); and
select a second duration of the measurement window according to the at least
one SSB, the second duration being shorter than the first duration (Fig.5 [0081], the UE is choosing the shorter value of the specific or default DRX value/the second duration is shorter than the first duration, configuring/selecting DRX functionality for an “RRC_CONNECTED” UE/measurement window one paging occasion per DRX cycle, the paging occasion being one subframe and Fig.14&17 [0188], the SSB measurement timing configuration (SMTC) measurement window typically occurs for the DRX cycle).
	Even though Shah discloses wherein select a second duration of the measurement window according to the at least one SSB, the second duration being shorter than the first duration, in the same field of endeavor, Tomeba teaches wherein
select a second duration of the measurement window according to the at least one SSB, the second duration being shorter than the first duration (Fig.4-5 [0194], the length of the SSB window e.g., 1ms or 0.5ms that is shorter than the length of the SSB window serving as a reference, for example 5ms for the SSB measurement window and Fig.4-5 [0191], the UE terminal apparatus is selecting at least one of the available interfacings for the autonomous uplink (AUL) and performing the AUL transmission of the frame and Fig.2-3&5 [0207], the length of the SSB window to a length e.g., 1ms shorter than the reference length of the SSB window e.g., 5ms).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Shah to incorporate the teaching of Tomeba in order to improve frequency efficiency or throughput.                                                        	                                                                                        	It would have been beneficial to select at least one from the interfacings available for the autonomous uplink transmission (AUL) and perform AUL transmission of the frame as taught by Tomeba to have incorporated in the system of Shah to a probability of successful carrier sense. (Tomeba, Fig.4 [0185], Fig.4-5 [0191], Fig.4-5 [0194] and Fig.2-3&5 [0207])

Regarding claim 9, Shah and Tomeba disclose all the elements of claim 8 as stated above wherein Shah further discloses the processor is configured to execute further
instructions to: start monitoring of a receive resource for the at least one SSB, in response to a starting point of the measurement window being reached (Fig.9-11 [0150], starting monitoring of the downlink channel/a receive resource for the channel occupancy signal/at least one SSB and Fig.14-17 [0189], the UE is triggering the start of the SMTC 1 measurement window termed SMTC monitoring period, the Time A monitoring period and monitors the downlink channel for the reception of the channel occupancy signal during Time A); and stop monitoring of the receive resource for the at least one SSB, in response to an ending point of the second duration being reached (Fig.15&18 [0202], the receiver of UE is stopping monitoring of the downlink channel/ receive resource for the downlink control information/at least one SSB during the second time period in response to the received channel occupancy time expires, an ending point of the second duration being reached and Fig.15&18 [0207], stopping monitoring of the receive resource for the downlink control information/at least one SSB in response to the second time period of the received channel occupancy time expires).

Regarding claim 10, Shah and Tomeba disclose all the elements of claim 9 as stated above wherein Shah further discloses to stop monitoring of the receive resource comprises to: power down at least a portion of a receiving circuitry of the UE (Fig.15&18 [0181], a receiver of the UE is stopping the monitoring process to save further power/powering down and Fig.15&18 [0089], deactivating the radio circuit of the UE mobile terminal in order to save pawer and Fig.8 [0136], turn off the receiving circuitry of the UE to save battery).

Regarding claim 15, Shah discloses wherein a non-transitory computer-readable medium comprising stored instructions of wireless communication at a user equipment (UE) (Fig.1-2&8-9 [0215], memory storing computer-executable instructions and Fig.1-2 [0035], radio link wireless communication at the (UE) user equipment), executable by a processor (Fig.1-2&8-9 [0215], a processor configured to execute the instructions), that when executed by the processor cause the processor to (Fig.1-2&8-9 [0215], a processor executed and cause the processor to):
receive, from a network device, a synchronization signal block (SSB) configuration
scheduling a measurement window having a first duration (Fig.1-2 [0078], the UE is measuring/receiving a synchronization signal block (SSB) timing configuration scheduling a measurement window having a first duration from the cell/network device and Fig.9 [0146], receiving the Channel Occupancy Signal having Time A period/first duration from the gNB network device and Fig.1-2 [0048], SS/PBCH block CSI-RS configuration scheduling resource allocation in the 5G-NR communication system);
receive, from the network device, at least one SSB during the first measurement
window (Fig.1-2 [0078]-[0079], the UE is measuring/receiving at least one SSB timing configuration during the SMTC1 first measurement window having a first duration from the cell/network device); and
select a second duration of the measurement window according to the at least one SSB, the second duration being shorter than the first duration (Fig.5 [0081], the UE is choosing the shorter value of the specific or default DRX value/the second duration is shorter than the first duration, configuring/selecting DRX functionality for an “RRC_CONNECTED” UE/measurement window one paging occasion per DRX cycle, the paging occasion being one subframe and Fig.14&17 [0188], the SSB measurement timing configuration (SMTC) measurement window typically occurs for the DRX cycle).
	Even though Shah discloses wherein select a second duration of the measurement window according to the at least one SSB, the second duration being shorter than the first duration, in the same field of endeavor, Tomeba teaches wherein
select a second duration of the measurement window according to the at least one SSB, the second duration being shorter than the first duration (Fig.4-5 [0194], the length of the SSB window e.g., 1ms or 0.5ms that is shorter than the length of the SSB window serving as a reference, for example 5ms for the SSB measurement window and Fig.4-5 [0191], the UE terminal apparatus is selecting at least one of the available interfacings for the autonomous uplink (AUL) and performing the AUL transmission of the frame and Fig.2-3&5 [0207], the length of the SSB window to a length e.g., 1ms shorter than the reference length of the SSB window e.g., 5ms).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Shah to incorporate the teaching of Tomeba in order to improve frequency efficiency or throughput.                                                       	                                                                                           	It would have been beneficial to select at least one from the interfacings available for the autonomous uplink transmission (AUL) and perform AUL transmission of the frame as taught by Tomeba to have incorporated in the system of Shah to improve a probability of successful carrier sense. (Tomeba, Fig.4 [0185], Fig.4-5 [0191], Fig.4-5 [0194] and Fig.2-3&5 [0207])

Regarding claim 16, Shah and Tomeba disclose all the elements of claim 15 as stated above wherein Shah further discloses comprising stored instructions to:
start monitoring of a receive resource for the at least one SSB, in response to a starting
point of the measurement window being reached (Fig.9-11 [0150], starting monitoring of the downlink channel/a receive resource for the channel occupancy signal/at least one SSB and Fig.14-17 [0189], the UE is triggering the start of the SMTC 1 measurement window termed SMTC monitoring period, the Time A monitoring period and monitors the downlink channel for the reception of the channel occupancy signal during Time A); and
stop monitoring of the receive resource for the at least one SSB, in response to an ending point of the second duration being reached (Fig.15&18 [0202], the receiver of UE is stopping monitoring of the downlink channel/ receive resource for the downlink control information/at least one SSB during the second time period in response to the received channel occupancy time expires, an ending point of the second duration being reached and Fig.15&18 [0207], stopping monitoring of the receive resource for the downlink control information/at least one SSB in response to the second time period of the received channel occupancy time expires).

Regarding claim 17, Shah and Tomeba disclose all the elements of claim 16 as stated above wherein Shah further discloses the stored instructions to stop monitoring of the receive resource comprises instructions to: power down at least a portion of a receiving circuitry of the UE (Fig.15&18 [0181], a receiver of the UE is stopping the monitoring process to save further power/powering down and Fig.15&18 [0089], deactivating the radio circuit of the UE mobile terminal in order to save pawer and Fig.8 [0136], turn off the receiving circuitry of the UE to save battery).



Claims 4-6, 11-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. [hereinafter as Shah], US 2021/0112536 A1 in view of Tomeba et al. [hereinafter as Tomeba], US 2021/0045076 A1 in view of Kung et al. [hereinafter as Kung], US 2020/0322023 A1 further in view of Axmon et al. [hereinafter as Axmon], US 2019/0261444 A1.
Regarding claim 4, Shah and Tomeba disclose all the elements of claim 1 as stated above. 
	Even though Shah and Tomeba disclose wherein selecting the second duration of the measurement window that exceed a respective threshold in paragraphs [0058], [0173]-[0174] and [0105] respectively but Shah and Tomeba do not explicitly disclose the claim language “a last SSB”, in the same field of endeavor, Kung teaches wherein selecting the second duration of the measurement window comprises: selecting a set of SSBs from the at least one SSB, each SSB of the set of SSBs having one or more measurement criteria that exceed a respective threshold (Fig.8 [0285], the UE is selecting a set of SSBs, amounting to (at most) a configured number of SSBs, from a plurality of SSBs associated with a cell, each SSB of the set of SSBs are having highest beam measurement quantity values of a plurality of beam measurement quantity values criteria that is above/exceed a respective configured threshold);
sorting the set of SSBs according to timing offsets of respective SSBs of the set of
SSBs, resulting in a sorted set of SSBs (Fig.5 [0153]-[0161], sorting the set of SS/PBCH  block indexes or CSI-RS indexes SSB according to timing offsets of the respective SS/PBCH block indexes or CSI-RS indexes SSB, resulting in a sorted set of SSBs);
selecting a last SSB from the sorted set of SSBs, the last SSB having a corresponding
timing offset that exceeds remaining timing offsets of the respective SSBs of the set of SSBs (Fig.8 [0262], the UE is selecting the one or more SSB indexes/the last SSB from the sorting quantity set of SSB indexes, corresponding to timing offset and Fig.5 [0157], the remaining beams whose sorting quantity is above abs ThreshSS-Blocks Consolidation).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Shah and Tomeba to incorporate the teaching of Kung in order to provide users of mobile communication devices with voice over IP, multimedia, multicast and on-demand
communication services. 
	It would have been beneficial to select a set of SSBs, amounting to (at most) a configured number of SSBs, from a plurality of SSBs associated with a cell, where SSBs of the set of SSBs are associated with highest beam measurement quantity values of a plurality of beam measurement quantity values associated with the plurality of SSBs and the highest beam measurement quantity values are above a configured threshold and the remaining beams whose sorting quantity is above abs ThreshSS-Blocks Consolidation as taught by Kung to have incorporated in the system of Shah and Tomeba to provide an improving efficiency and reducing power consumption. (Kung, Fig.5 [0153]-[0161], Fig.8 [0262], Fig.8 [0285] and Fig.9-16 [0438])
	Even though Shah, Tomeba and Kung disclose wherein selecting a last SSB from the sorted set of SSBs, the last SSB having a corresponding timing offset that exceeds remaining timing offsets of the respective SSBs of the set of SSBs but Shah, Tomeba and Kung do not expressly disclose wherein calculating the second duration of the measurement window according to the last SSB, in the same field of endeavor, Axmon teaches wherein selecting a last SSB from the sorted set of SSBs, the last SSB having a corresponding timing offset that exceeds remaining timing offsets of the respective SSBs of the set of SSBs (Fig.7-8&11 [0112]-[0113], the UE selects the last SSB from the labelled/sorted set of SSBs, the last SSB is having a timing/frequency offset that exceeds some threshold remaining timing/ frequency offset of the respective SSBs/the first SSB and the last SSB set of SSBs); and
calculating the second duration of the measurement window according to the last SSB (Fig.7-8&11 [0112]-[0120], numerically calculating the second duration of the SMTC measurement window according to the last SSB). 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Shah, Tomeba and Kung to incorporate the teaching of Axmon in order to improve data throughput in a coverage area and enable a greater number of users to utilize data-intensive services such as streaming video in various coverage conditions without excessive power consumption or other degradations to user experience.                                                        	It would have been beneficial to determine, in block 770 of Fig.7, that the duration, T, between the most recently measured SSB and the first SSB following the SCell activation command (labelled (1) in Fig.11) which exceeds some threshold T1 (e.g., 160 ms). As such, the UE selects the "normal activation procedure" in block 770 of Fig.7, and then proceeds to block 870 of Fig.8. In block 870, the UE determines SCell timing/frequency offsets and performs Radio Resource Management (RRM) measurements (using a stored gain state and/or stored coarse timing/frequency
offset) based on receiving the SSB labelled (2) in Fig.11 as taught by Axmon to have incorporated in the system of Shah, Tomeba and Kung to provide an improved data rate, latency and other factors. (Axmon, Fig.7-8&11 [0112]-[0113], and Fig.16 [0153])

Regarding claim 5, Shah, Tomeba, Kung and Axmon disclose all the elements of claim 4 as stated above wherein Kung further discloses the one or more measurement criteria comprise a signal-to-noise ratio (SNR), a reference signal received power (RSRP), and a combination thereof (Fig.1 [0026], the one or more measurement criteria comprises a signal-to-noise ratio (SNR) and Fig.3-4 [0082]-[0083], the one or more measurement criteria comprises a reference signal received power (RSRP)). Additionally, Axmon discloses the one or more measurement criteria comprise a signal-to-noise ratio (SNR), a reference signal received power (RSRP), and a combination thereof (Fig.7-8 [0087], the one or more measurement criteria comprises a signal-to-noise ratio (SNR) and a reference signal received power (RSRP) and a combination thereof; [0106]).

Regarding claim 6, Shah, Tomeba, Kung and Axmon disclose all the elements of claim 4 as stated above wherein Axmon further discloses calculating the second duration of the measurement window comprises calculating the second duration of the measurement window according to: an offset from a first starting point of the measurement window to a second starting point of the last SSB (Fig.7-8&11 [0112]-[0120], a timing/frequency offsets from a first SSB/first starting point of the measurement window to a second starting point of the last SSB); and a symbol length (Fig.1 [0012], symbol length).

Regarding claim 11, Shah and Tomeba disclose all the elements of claim 8 as stated above.
	Even though Shah and Tomeba disclose wherein to select the second duration of the measurement window that exceed a respective threshold in paragraphs [0058], [0173]-[0174] and [0105] respectively but Shah and Tomeba do not explicitly disclose the claim language “a last SSB”, in the same field of endeavor, Kung teaches wherein to select the second duration of the measurement window comprises to: select a set of SSBs from the at least one SSB, each SSB of the set of SSBs having one or more measurement criteria that exceed a respective threshold (Fig.8 [0285], the UE is selecting a set of SSBs, amounting to (at most) a configured number of SSBs, from a plurality of SSBs associated with a cell, each SSB of the set of SSBs are having highest beam measurement quantity values of a plurality of beam measurement quantity values criteria that is above/exceed a respective configured threshold);
sort the set of SSBs according to timing offsets of respective SSBs of the set of SSBs,
resulting in a sorted set of SSBs (Fig.5 [0153]-[0161], sorting the set of SS/PBCH  block indexes or CSI-RS indexes SSB according to timing offsets of the respective SS/PBCH  block indexes or CSI-RS indexes SSB, resulting in a sorted set of SSBs);
select a last SSB from the sorted set of SSBs, the last SSB having a corresponding
timing offset that exceeds remaining timing offsets of the respective SSBs of the set of SSBs (Fig.8 [0262], the UE is selecting the one or more SSB indexes/the last SSB from the sorting quantity set of SSB indexes, corresponding to timing offset and Fig.5 [0157], the remaining beams whose sorting quantity is above abs ThreshSS-Blocks Consolidation).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Shah and Tomeba to incorporate the teaching of Kung in order to provide users of mobile communication devices with voice over IP, multimedia, multicast and on-demand
communication services. 
	It would have been beneficial to select a set of SSBs, amounting to (at most) a configured number of SSBs, from a plurality of SSBs associated with a cell, where SSBs of the set of SSBs are associated with highest beam measurement quantity values of a plurality of beam measurement quantity values associated with the plurality of SSBs and the highest beam measurement quantity values are above a configured threshold and the remaining beams whose sorting quantity is above abs ThreshSS-Blocks Consolidation as taught by Kung to have incorporated in the system of Shah and Tomeba to provide an improving efficiency and reducing power consumption. (Kung, Fig.5 [0153]-[0161], Fig.8 [0262], Fig.8 [0285] and Fig.9-16 [0438])
	Even though Shah, Tomeba and Kung disclose wherein select a last SSB from the sorted set of SSBs, the last SSB having a corresponding timing offset that exceeds remaining timing offsets of the respective SSBs of the set of SSBs but Shah, Tomeba and Kung do not expressly disclose wherein calculate the second duration of the measurement window according to the last SSB, in the same field of endeavor, Axmon teaches wherein select a last SSB from the sorted set of SSBs, the last SSB having a corresponding timing offset that exceeds remaining timing offsets of the respective SSBs of the set of SSBs (Fig.7-8&11 [0112]-[0113], the UE selects the last SSB from the labelled/sorted set of SSBs, the last SSB is having a timing/frequency offset that exceeds some threshold remaining timing/ frequency offset of the respective SSBs/the first SSB and the last SSB set of SSBs); and
calculate the second duration of the measurement window according to the last SSB (Fig.7-8&11 [0112]-[0120], numerically calculating the second duration of the SMTC measurement window according to the last SSB).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Shah, Tomeba and Kung to incorporate the teaching of Axmon in order to improve data throughput in a coverage area and enable a greater number of users to utilize data-intensive services such as streaming video in various coverage conditions without excessive power consumption or other degradations to user experience.                                                        	It would have been beneficial to determine, in block 770 of Fig.7, that the duration, T, between the most recently measured SSB and the first SSB following the SCell activation command (labelled (1) in Fig.11) which exceeds some threshold T1 (e.g., 160 ms). As such, the UE selects the "normal activation procedure" in block 770 of Fig.7, and then proceeds to block 870 of Fig.8. In block 870, the UE determines SCell timing/frequency offsets and performs Radio Resource Management (RRM) measurements (using a stored gain state and/or stored coarse timing/frequency
offset) based on receiving the SSB labelled (2) in Fig.11 as taught by Axmon to have incorporated in the system of Shah, Tomeba and Kung to provide an improved data rate, latency and other factors. (Axmon, Fig.7-8&11 [0112]-[0113], and Fig.16 [0153])

Regarding claim 12, Shah, Tomeba, Kung and Axmon disclose all the elements of claim 11 as stated above wherein Kung further discloses the one or more measurement criteria comprise a signal-to-noise ratio (SNR), a reference signal received power (RSRP), and a combination thereof (Fig.1 [0026], the one or more measurement criteria comprises a signal-to-noise ratio (SNR) and Fig.3-4 [0082]-[0083], the one or more measurement criteria comprises a reference signal received power (RSRP)). Additionally, Axmon discloses the one or more measurement criteria comprise a signal-to-noise ratio (SNR), a reference signal received power (RSRP), and a combination thereof Fig.7-8 [0087], the one or more measurement criteria comprises a signal-to-noise ratio (SNR) and a reference signal received power (RSRP) and a combination thereof; [0106]).

Regarding claim 13, Shah, Tomeba, Kung and Axmon disclose all the elements of claim 11 as stated above wherein Axmon further discloses to calculate the second duration of the
measurement window comprises to calculate the second duration of the measurement window according to: an offset from a first starting point of the measurement window to a second starting point of the last SSB (Fig.7-8&11 [0112]-[0120], a timing/frequency offsets from a first SSB/first starting point of the measurement window to a second starting point of the last SSB); and a symbol length (Fig.1 [0012], symbol length).

Regarding claim 18, Shah and Tomeba disclose all the elements of claim 15 as stated above.
	Even though Shah and Tomeba disclose wherein the stored instructions to select the second duration of the measurement window that exceed a respective threshold in paragraphs [0058], [0173]-[0174] and [0105] respectively but Shah and Tomeba do not explicitly disclose the claim language “a last SSB”, in the same field of endeavor, Kung teaches wherein the stored instructions to select the second duration of the measurement window comprises instructions to: select a set of SSBs from the at least one SSB, each SSB of the set of SSBs having one or more measurement criteria that exceed a respective threshold (Fig.8 [0285], the UE is selecting a set of SSBs, amounting to (at most) a configured number of SSBs, from a plurality of SSBs associated with a cell, each SSB of the set of SSBs are having highest beam measurement quantity values of a plurality of beam measurement quantity values criteria that is above/exceed a respective configured threshold);
sort the set of SSBs according to timing offsets of respective SSBs of the set of SSBs,
resulting in a sorted set of SSBs (Fig.5 [0153]-[0161], sorting the set of SS/PBCH  block indexes or CSI-RS indexes SSB according to timing offsets of the respective SS/PBCH  block indexes or CSI-RS indexes SSB, resulting in a sorted set of SSBs);
select a last SSB from the sorted set of SSBs, the last SSB having a corresponding
timing offset that exceeds remaining timing offsets of the respective SSBs of the set of SSBs (Fig.8 [0262], the UE is selecting the one or more SSB indexes/the last SSB from the sorting quantity set of SSB indexes, corresponding to timing offset and Fig.5 [0157], the remaining beams whose sorting quantity is above abs ThreshSS-Blocks Consolidation).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Shah and Tomeba to incorporate the teaching of Kung in order to provide users of mobile communication devices with voice over IP, multimedia, multicast and on-demand
communication services. 
	It would have been beneficial to select a set of SSBs, amounting to (at most) a configured number of SSBs, from a plurality of SSBs associated with a cell, where SSBs of the set of SSBs are associated with highest beam measurement quantity values of a plurality of beam measurement quantity values associated with the plurality of SSBs and the highest beam measurement quantity values are above a configured threshold and the remaining beams whose sorting quantity is above abs ThreshSS-Blocks Consolidation as taught by Kung to have incorporated in the system of Shah and Tomeba to provide an improving efficiency and reducing power consumption. (Kung, Fig.5 [0153]-[0161], Fig.8 [0262], Fig.8 [0285] and Fig.9-16 [0438])
	Even though Shah, Tomeba and Kung disclose wherein select a last SSB from the sorted set of SSBs, the last SSB having a corresponding timing offset that exceeds remaining timing offsets of the respective SSBs of the set of SSBs but Shah, Tomeba and Kung do not expressly disclose wherein calculate the second duration of the measurement window according to the last SSB, in the same field of endeavor, Axmon teaches wherein select a last SSB from the sorted set of SSBs, the last SSB having a corresponding timing offset that exceeds remaining timing offsets of the respective SSBs of the set of SSBs (Fig.7-8&11 [0112]-[0113], the UE selects the last SSB from the labelled/sorted set of SSBs, the last SSB is having a timing/frequency offset that exceeds some threshold remaining timing/ frequency offset of the respective SSBs/the first SSB and the last SSB set of SSBs); and calculate the second duration of the measurement window according to the last SSB (Fig.7-8&11 [0112]-[0120], numerically calculating the second duration of the SMTC measurement window according to the last SSB).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Shah, Tomeba and Kung to incorporate the teaching of Axmon in order to improve data throughput in a coverage area and enable a greater number of users to utilize data-intensive services such as streaming video in various coverage conditions without excessive power consumption or other degradations to user experience.                                                        	It would have been beneficial to determine, in block 770 of Fig.7, that the duration, T, between the most recently measured SSB and the first SSB following the SCell activation command (labelled (1) in Fig.11) which exceeds some threshold T1 (e.g., 160 ms). As such, the UE selects the "normal activation procedure" in block 770 of Fig.7, and then proceeds to block 870 of Fig.8. In block 870, the UE determines SCell timing/frequency offsets and performs Radio Resource Management (RRM) measurements (using a stored gain state and/or stored coarse timing/frequency
offset) based on receiving the SSB labelled (2) in Fig.11 as taught by Axmon to have incorporated in the system of Shah, Tomeba and Kung to provide an improved data rate, latency and other factors. (Axmon, Fig.7-8&11 [0112]-[0113], and Fig.16 [0153])

Regarding claim 19, Shah, Tomeba, Kung and Axmon disclose all the elements of claim 18 as stated above wherein Kung further discloses the one or more measurement criteria comprise a signal-to-noise ratio (SNR), a reference signal received power (RSRP), and a combination thereof (Fig.1 [0026], the one or more measurement criteria comprises a signal-to-noise ratio (SNR) and Fig.3-4 [0082]-[0083], the one or more measurement criteria comprises a reference signal received power (RSRP)). Additionally, Axmon discloses the one or more measurement criteria comprise a signal-to-noise ratio (SNR), a reference signal received power (RSRP), and a combination thereof (Fig.7-8 [0087], the one or more measurement criteria comprises a signal-to-noise ratio (SNR) and a reference signal received power (RSRP) and a combination thereof; [0106]).

Regarding claim 20, Shah, Tomeba, Kung and Axmon disclose all the elements of claim 18 as stated above wherein Axmon further discloses the stored instructions to calculate second the duration of the measurement window comprises instructions to calculate the second duration of the measurement window according to: an offset from a first starting point of the measurement window to a second starting point of the last SSB (Fig.7-8&11 [0112]-[0120], a timing/frequency offsets from a first SSB/first starting point of the measurement window to a second starting point of the last SSB); and a symbol length (Fig.1 [0012], symbol length).

Allowable Subject Matter
Claims 7, 14 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al. (Pub. No.: US 2019/0037509 A1) teaches Method and SS Block Time Locations and SS Burst Set Composition for NR Unlicensed Spectrum.

Gheorghiu et al. (Pub. No.: US 2019/0261206 A1) teaches Signaling Availability During a Measurement Window.

Kim et al. (Pub. No.: US 2020/0162939 A1) teaches Method for Receiving Reference Signal and Electronic Device Therefor.

Bao et al. (Pub. No.: US 2021/0112604 A1) teaches Random Access Method, Terminal Device and Network Side Device.

Kung et al. (Pub. No.: US 2020/0015236 A1) teaches Method and Apparatus for Performing Random Access Resource Selection in New Radio Access Technology-Unlicensed (NR-U) Cells in a Wireless Communication System.

Liu et al. (Pub. No.: US 2022/0053434 A1) teaches Method and Apparatus for Sending and Receiving Reference Signal Set.

Park et al. (Pub. No.: US 2020/0383060 A1) teaches Method for Controlling Uplink Power in a Wireless Communication System and Apparatus Therefor.

Miao (Pub. No.: US 2022/0167254 A1) teaches Inter-Relay Node Discovery and Measurements.

Lee et al. (Pub. No.: US 2020/0022011 A1) teaches Adaptive Monitoring.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        

/IVAN O LATORRE/Primary Examiner, Art Unit 2414